Case: 16-11876   Date Filed: 04/26/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11876
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:15-cr-80002-KLR-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,


                                  versus


KENNETH ROY CONDE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 26, 2017)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-11876     Date Filed: 04/26/2017   Page: 2 of 5


        Kenneth Roy Conde appeals his 204-month sentence, imposed after he

pleaded guilty to one count of possession of a firearm and ammunition by a

convicted felon, pursuant to 18 U.S.C. §§ 922(g)(1) and 924(e). Conde argues that

the district court erred by sentencing him as an armed career criminal based on his

three 1992 Florida robbery convictions under Fla. Stat. § 812.13.

        We review de novo the district court’s conclusion that a particular offense

constitutes a “violent felony” under 18 U.S.C. § 924(e). United States v.

Wilkerson, 286 F.3d 1324, 1325 (11th Cir. 2002) (per curiam).

        Under the Armed Career Criminal Act (ACCA), any person who violates 18

U.S.C. § 922(g) and has three prior convictions for a violent felony or a serious

drug offense, is subject to a mandatory minimum sentence of 15 years’

imprisonment. 18 U.S.C. § 924(e)(1). The ACCA defines the term “violent

felony” as any crime punishable by a term of imprisonment exceeding one year

that:

              (i)    has as an element the use, attempted use, or threatened use of
                     physical force against the person of another; or

              (ii)   is burglary, arson, or extortion, involves use of explosives, or
                     otherwise involves conduct that presents a serious potential risk
                     of physical injury to another.

18 U.S.C. § 924(e)(2)(B). The first prong of this definition is sometimes referred

to as the “elements clause,” while the second prong contains the “enumerated



                                           2
               Case: 16-11876    Date Filed: 04/26/2017   Page: 3 of 5


crimes” and, finally, what is commonly called the “residual clause.” United States

v. Owens, 672 F.3d 966, 968 (11th Cir. 2012).

      In 1997, the Florida Supreme Court held that, in order for the snatching of

property from another to amount to robbery, “the perpetrator must employ more

than the force necessary to remove the property from the person.” Robinson v.

State, 692 So. 2d 883, 886 (Fla. 1997). The Court explained that the Florida

robbery statute requires “resistance by the victim that is overcome by the physical

force of the offender.” Id.

      In United States v. Lockley, we addressed whether a 2001 Florida

attempted-robbery conviction qualified as a crime of violence under the elements

clause of the career-offender provision of the Sentencing Guidelines. 632 F.3d
1238, 1240 (11th Cir. 2011); see also United States v. Alexander, 609 F.3d 1250,

1253 (11th Cir. 2010) (providing that “[c]onsidering whether a crime is a “violent

felony” under the ACCA is similar to considering whether a conviction qualifies as

a crime of violence under U.S.S.G. § 4B1.2(a) because the definitions for both

terms are virtually identical.” (internal quotation marks omitted)). We determined

that the conviction categorically constituted a crime of violence under the clause.

Id. at 1246.

      In Dowd, we held that a 1974 conviction for Florida armed robbery was

“undeniably a conviction for a violent felony” under the ACCA’s elements clause.


                                          3
              Case: 16-11876        Date Filed: 04/26/2017   Page: 4 of 5


United States v. Dowd, 451 F.3d 1244, 1255 (11th Cir. 2006). We reached this

conclusion “without difficulty” and cited only the ACCA’s elements clause. Id.

      In Seabrooks, we relied on Lockley to determine that a 1997 Florida robbery

conviction constituted a violent felony under the ACCA. See United States v.

Seabrooks, 839 F.3d 1326, 1338–41 (11th Cir. 2016); id. at 1346 (Baldock, J.

concurring); id. at 1346, 1350–51 (Martin, J. concurring). The narrowest ground

on which we agreed in Seabrooks was that, under Lockley, post-Robinson Florida

armed robbery convictions categorically qualify as violent felonies under the

ACCA’s elements clause. See id. at 1340; id. at 1346 (Baldock, J., concurring); id.

at 1352 (Martin, J., concurring).

      However, in United States v. Fritts, we concluded that, under Dowd alone, a

pre-Robinson Florida armed robbery conviction qualifies as an ACCA violent

felony under the elements clause. 841 F.3d 937, 940 (11th Cir. 2016). We further

determined that Lockley, Robinson, and other Florida Supreme Court law

supported the qualification of Florida armed robbery as a violent felony. Id. at

940–44. In response to the defendant’s argument that, before the Florida Supreme

Court’s 1997 decision in Robinson, only the slightest force was sufficient to

convict a defendant of Florida robbery, we pointed out that the Robinson Court had

made clear that the § 812.13 robbery statute had never included a theft or taking by

mere snatching because snatching was theft only and did not involve the force


                                            4
              Case: 16-11876     Date Filed: 04/26/2017   Page: 5 of 5


needed to sustain a robbery conviction under § 812.13(1). Id. at 942–43. In other

words, Florida robbery has always required the “substantial degree of force”

required by the ACCA’s elements clause. See Johnson v. United States, 559 U.S.
133, 140, 130 S. Ct. 1265, 1271 (2010).

      The district court did not err by sentencing Conde as an armed career

criminal based on his three 1992 Florida robbery convictions because Florida’s

robbery statute has always required violence beyond mere snatching, and,

therefore, has as an element the use, attempted use, or threatened use of physical

force against the person of another and qualifies as a violent felony under the

elements clause of the ACCA. Accordingly, we affirm.

      AFFIRMED.




                                          5